As filed with the Securities and Exchange Commission on December 29, 2015 File Nos. 033-85982 and 811-08846 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 48 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 49 TRIBUTARY FUNDS, INC. 1620 Dodge Street Omaha, NE 68197 (800) 662-4203 Brittany Fahrenkrog 1620 Dodge Street Omaha, NE 68197 (Name and Address of Agent for Service) Copies to: David E. Gardels Husch Blackwell LLP 13330 California Street Suite 200 Omaha, NE 68154 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X] on December 31, 2015, pursuant to Rule 485, paragraph (b)(1) [] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [] on , pursuant to Rule 485, paragraph (a)(1) [] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [] on, pursuant to Rule 485, paragraph (a)(2) [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. TRIBUTARY FUNDS, INC. CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A:The Prospectus for the Tributary Funds, Inc. is incorporated herein by reference to Post-Effective Amendment No. 47 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on October 16, 2015, accession number 0001435109-15-000949 (“PEA No. 47”). Part B:The Statement of Additional Information for Tributary Funds, Inc. is incorporated herein by reference to PEA No. 47. Part C:Incorporated herein by reference to PEA No. 47. Signature Page Explanatory Note This Post-Effective Amendment No. 48 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until December 31, 2015, the effectiveness of the registration statement for the Tributary Funds, Inc. filed in Post-Effective Amendment No. 47 on October 16, 2015, pursuant to paragraph (a) of Rule 485 of the 1933 Act. No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Omaha, and State of Nebraska, on the 29th day of December, 2015. Tributary Funds, Inc. By: */s/ Gino Malaspina Name: Stephen R. Frantz Title: President Date: December 29, 2015 Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date */s/ Gino Malaspina Stephen R. Frantz President and Chairman of the Board of Directors December 29, 2015 /s/ Karen Shaw Karen Shaw Treasurer December 29, 2015 */s/ Gino Malaspina John J. McCartney Director December 29, 2015 */s/ Gino Malaspina Gary D. Parker Director December 29, 2015 */s/ Gino Malaspina Robert A. Reed Director December 29, 2015 /s/ Gino Malaspina *By: Gino Malaspina Attorney-in-Fact December 29, 2015 * Gino Malaspina signs this document on behalf of each of the foregoing persons pursuant to a Limited Power of Attorney.
